EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michaeal E. Fogarty (36,139) on 8/30/2021.

The application has been amended as follows: 

1. (Currently Amended) A battery management device that manages a secondary battery that is to be mounted on a vehicle driven by a motor, the battery management device comprising:
	a driver configured to drive a switch inserted in a current path where a current discharged from the secondary battery to the motor;
	a first abnormality detector configured to detect an abnormality of the secondary battery and instruct the driver to turn off the switch; and
	a second abnormality detector that is disposed in parallel with the first abnormality detector, and detect the abnormality of the secondary battery, and instructs the driver to turn off the switch, 
	wherein the first abnormality detector selectively suspends an instruction to turn off the switch to the driver, based on information from the vehicle, when the abnormality of the secondary battery is detected,
	the second abnormality detector has a delay function to delay an instruction to turn off the switch to the driver, such that the second abnormality detector instructs the driver to turn off the switch after a lapse of a certain time by the delay function, from when the abnormality of the secondary battery is detected, and

5. (Currently Amended) A power supply system comprising:
	a secondary battery that is to be mounted on a vehicle driven by a motor; and
	a [[the]] battery management device that manages the secondary battery, the battery management device comprising:
a driver configured to drive a switch inserted in a current path where a current discharged from the secondary battery to the motor;
a first abnormality detector configured to detect an abnormality of the secondary battery and instruct the driver to turn off the switch; and
a second abnormality detector that is disposed in parallel with the first abnormality detector, and detect the abnormality of the secondary battery, and instructs the driver to turn off the switch, 
	wherein the first abnormality detector selectively suspends an instruction to turn off the switch to the driver, based on information from the vehicle, when the abnormality of the secondary battery is detected, 
	the second abnormality detector has a delay function to delay an instruction to turn off the switch to the driver, such that the second abnormality detector instructs the driver to turn off the switch after a lapse of a certain time by the delay function, from when the abnormality of the secondary battery is detected, and
the first abnormality detector and the second abnormality detector detects the abnormality of the secondary battery, and the second abnormality detector instructs the driver to turn off the switch after the lapse of the certain time, by the delay function, from when the abnormality of the secondary battery is detected, independently from the instruction to turn off the switch by the first abnormality detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663